Citation Nr: 0609026	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-21 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include asbestosis, claimed as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for a 
respiratory condition (claimed as asbestosis).

The RO certified for appeal, and the representative briefed, 
the issue of service connection for bilateral hearing loss.  
The veteran's Form 9 clearly indicates that he appealed only 
the issue of service connection for a respiratory condition.  
As such, the issue of bilateral hearing loss is not before 
the Board.  38 C.F.R. § 19.35.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he has respiratory condition to 
include asbestosis as a result of his inservice exposure to 
asbestos.  In McGinty v. Brown, 4 Vet. App. 428 (1993), the 
Court observed that there had been no specific statutory 
guidance with regard to claims for service connection for 
asbestosis and other asbestos-related diseases, nor had the 
Secretary promulgated any regulations.  VA, however, has 
provided adjudicators some guidance in addressing claims 
involving asbestos exposure.  Persons with asbestos exposure 
have an increased incidence of certain pulmonary diseases.  
Veterans Benefits Administration Manual M21-1MR, part IV 
(ii)(2)(C)(9)(c).  When considering an asbestos claim, VA 
must determine whether or not military records demonstrate 
asbestos exposure in service.  M21-1MR, part IV 
(ii)(2)(C)(9)(h).  A determination must then be made as to 
the relationship between asbestos exposure and the claimed 
disease.  Id.

In this case, VA has conceded that the veteran was exposed to 
asbestos during service.  The veteran was in the Navy, 
assigned to submarine repair during WWII. 

In a July 2000 report, Dr. R.B., a pulmonologist, opined that 
on review of a CT scan, the veteran had "[p]arenchymal 
changes consistent with asbestos exposure and superimposed 
emphysema.  In addition bibasilar fibrotic changes are 
compatible with asbestosis."  

During development of the veteran's claim, he was sent for a 
VA examination.  The examination consisted of an initial 
examination and a followup, performed in January and February 
2003, respectively.  Following radiographic study on both 
occasions, the veteran was diagnosed with COPD, "which is 
caused by tobacco use."  The examiner mentions that the 
veteran has a history including a diagnosis of "chronic 
obstructive pulmonary disease [COPD] in 2000."  While the 
veteran may have a diagnosis of COPD in 2000, the Board notes 
that this was not the diagnosis of the veteran's 
pulmonologist, Dr. R.B.  The Board also notes that the VA 
examiner is a nurse practitioner.  

Thereafter, in August 2003, following another CT scan, Dr. 
R.B. reported "[p]leural thickening and fibrotic changes 
consistent with asbestosis...[and] moderately severe 
emphysema."  The doctor also reports that the veteran was 
scheduled for a CT scan at John Cochran VA Medical Center in 
September 2003, but no record of this visit is in the file.  

The VA examiner's opinion that a nexus between the veteran's 
current disability and his inservice asbestos exposure is not 
at least as likely as not is the only nexus opinion on the 
record.  This opinion from a nurse practitioner appears to be 
undermined by the specialist's diagnosis.  

Additionally, new medical evidence has been added to the 
record since the VA examination was provided.  Consequently, 
a new examination is required to address whether the correct 
diagnosis is asbestosis with emphysema or COPD, and whether 
the current disability is at least as likely as not related 
to the veteran's military service.  Prior to any examination, 
all pertinent records should be obtained. 


Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain all of the 
veteran's medical records from the John 
Cochran VA facility from September 2003 to 
the present. All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2. Thereafter, the RO should schedule the 
veteran for a comprehensive examination by 
a pulmonary disease specialist to 
determine the nature and likely etiology 
of his claimed pulmonary disorder.  All 
indicated tests must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
identify all pulmonary disorders and 
provide an opinion as to whether it is at 
least as likely as not that any of the 
veteran's lung, pleural or any other 
pulmonary disability is due to asbestos 
exposure or other disease or injury in 
service.  Particular note should be made 
as to the effect, if discernible, of the 
veteran's pre-service asbestos exposure on 
his current pulmonary disease.  A complete 
rationale for any opinion expressed must 
be provided.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection 
asbestos-related pulmonary disease.  If 
the benefits sought on appeal are not 
granted, he and his representative should 
be issued a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to reply. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

